      Case 2:20-cv-10427-PA-AS Document 1 Filed 11/13/20 Page 1 of 6 Page ID #:1




 1   N Jane DuBovy CSB#98817
     Mandy S. L. Favaloro, CSB#239482
 2   A2Z Educational Advocates
     881 Alma Real Drive, Suite 309
 3   Pacific Palisades, CA 90272
     (310) 573-1430 Office
 4   (310) 573 1425 Fax
     njdubovy@a2zedad.com
 5
     Attorneys for Plaintiffs,
 6   Rosario Espinoza and Juan Alvaro Salas

 7

 8                         IN THE UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT
 9

10                                               Case No.: 2:20-CV-10427
     ROSARIO ESPINOZA,
11                                               COMPLAINT FOR ATTORNEY’S FEES
     and                                         AND COSTS [20 U.S.C. §1415]
12
     JUAN ALVARO SALAS,
13
     PLAINTIFFS,
14
                  v.
15

16   PALMDALE SCHOOL DISTRICT,

17   DEFENDANT.

18

19          Plaintiffs Rosario Espinoza and Juan Alvaro Salas allege as follows:
20
     1.     This action arises under the IDEIA. This Court has jurisdiction of the matter
21
     under 20 U.S.C. §1415 and 28 U.S.C. §1331. Pursuant to 20 U.S.C.
22
     §1415(i)(3)(A), the District Court’s jurisdiction in this matter is without regard to
23

24   the amount in controversy. This is an action for reasonable attorney’s fees and
                                                                                             1
25
      Case 2:20-cv-10427-PA-AS Document 1 Filed 11/13/20 Page 2 of 6 Page ID #:2




 1   costs to a prevailing party in an administrative due process hearing brought and
 2
     decided pursuant to the Individuals with Disabilities Education Act (“IDEA”).
 3
     Plaintiffs achieved a judicially sanctioned material alteration of the parties’ legal
 4
     relationship at the administrative level and are, therefore, seeking fees under the
 5
     statute.
 6

 7   2.     Venue is proper is the United States District Court, Central District of

 8   California, as authorized by 28 U.S.C. §§1391 and 1392 because Plaintiffs and
 9
     Defendant are located in this district and the claims arose in this district.
10
     3.     Plaintiffs have exhausted all required administrative remedies in this matter
11
     by pursuing a due process case under the California Office of Administrative
12
     Hearings on all claims related to the provision of a FAPE alleged herein under
13

14   OAH Case No. 2020010500.

15   4.     Plaintiffs in this proceeding are Rosario Espinoza and Juan Alvaro Salas,
16
     Parents of J.S.P., a minor child who resides with Parents. At all times relating to
17
     this matter Plaintiffs have resided in Palmdale, California, within the boundaries of
18
     Defendant, PALMDALE SCHOOL DISTRICT (“PSD” or “District”). Parents are
19
     responsible for the care, custody and control of J.S.P., a minor child with a
20

21   disability.

22   5.     Defendant PSD a public school district duly organized and existing pursuant
23
     to the laws of the State of California, is located in Los Angeles County, California,
24
                                                                                             2
25
      Case 2:20-cv-10427-PA-AS Document 1 Filed 11/13/20 Page 3 of 6 Page ID #:3




 1   and is a Local Education Agency (“LEA”) within the meaning of the IDEA. The
 2
     District is a recipient of federal financial assistance for purposes of the IDEA and
 3
     Section 504, and is a “public entity” for purposes of the A.D.A. At all times
 4
     relevant, PSD was and is the LEA responsible for providing to J.S.P. a Free and
 5
     Appropriate Public Education (“FAPE”) within the meaning of the IDEA. PSD is
 6

 7   governed by the laws of the State of California, the laws of the United States, and

 8   the Constitution of the United States in carrying out its duties and responsibilities.
 9
     6.    On January 15, 2020, Plaintiffs, filed a request for a Due Process Hearing
10
     with the Office of Administrative Hearings (“OAH”) case number 2020010500.
11
     7.    On August 19, 2020, the Parties reached a Final Settlement Agreement and
12
     General Release (“Settlement Agreement”) that provided that the Parties stipulated
13

14   that the terms of the agreement materially altered the legal relationship between the

15   Parties. The Parties further stipulated “for OAH to issue a Decision by Settlement
16
     and that a copy of [the] Agreement shall be forwarded to OAH. The Parties
17
     stipulate[d] that they [would] request OAH to document the stipulated issues” in
18
     the matter as outlined in the Agreement, as well as “the agreed-upon terms of [the]
19
     Agreement in the Decision by Settlement.” The Parties further stipulated that “the
20

21   terms of [the] Agreement materially altered the legal relationship between the

22   parties shall be included in the Decision by Settlement.”
23
     8.    The Settlement Agreement further provided that:
24
                                                                                              3
25
      Case 2:20-cv-10427-PA-AS Document 1 Filed 11/13/20 Page 4 of 6 Page ID #:4




 1         The District agrees to pay reasonable attorney’s fees to resolve all
           claims as to attorney’s fees for this matter. The District agrees to pay
 2
           such amount to A2Z Educational Advocates for Family’s attorney’s
 3         fees in this matter. Should the Parties fail to reach an agreement
           regarding payment of reasonably attorney’s fees, the Parties agree that
 4         the federal District Court for the Central District of California will
           retain jurisdiction over the issue of attorney’s fees and the enforcement
 5         of this Agreement. The district agrees not to oppose the jurisdiction of
           the court to hear any fees motion by Parents, Student, or their attorneys.
 6

 7   9.    On August 19, 2020, the Parties jointly filed the fully executed Settlement

 8   Agreement with the Office of Administrative Hearings and requested a Decision
 9
     by Settlement. The Decision was entered on the record orally on August 19, 2020.
10
     10.   On August 23, 2020, Plaintiffs’ attorney provided Defendant’s attorney with
11
     a final billing statement in the matter in the amount of $62,284 and made a demand
12
     for full payment of the outstanding fees by September 24, 2020. Plaintiffs’
13

14   attorney noted that if the fees were not paid in full that Plaintiffs would file an

15   action in the District Court pursuant to the Settlement Agreement and seek the
16
     outstanding fees as well as fees connected with the filing of such an action. To
17
     date there has been no response from the Defendant or their attorney.
18
     11.   On October 16, 2020, OAH issued a Decision by Settlement which
19
     incorporated the August 19, 2020 Settlement Agreement pursuant to regulations
20

21   adopted by the California Department of Education which provides that “a decision

22   by settlement may be issued on terms the parties determine are appropriate so long
23
     as the agreed-upon terms are not contrary to the law.” 5 C.C.R. §3087. The ALJ
24
                                                                                           4
25
      Case 2:20-cv-10427-PA-AS Document 1 Filed 11/13/20 Page 5 of 6 Page ID #:5




 1   found that the Final Settlement Agreement and General Release “[did] not contain
 2
     any term that is contrary to the law” and ordered that the “Decision by Settlement
 3
     set forth above resolves the parties’ dispute.”
 4
     12.   Plaintiffs now seek payment of their reasonable attorneys’ fees and costs
 5
     incurred in the preparation for the administrative hearing.
 6

 7                              FIRST CLAIM FOR RELIEF

 8                  For Payment of Reasonable Attorneys’ fees and Costs
                               Pursuant to 20 U.S.C. §1415
 9

10   13.   Plaintiffs incorporate by reference each and every allegation of Paragraphs 1

11   through 12 of the Complaint as though fully set forth herein.
12   14.   Plaintiffs incurred attorneys’ fees and costs in the underlying administrative
13
     due process case. The Decision by Settlement judicially sanctioned the material
14
     change in the Parties’ legal relationship conferring prevailing party status on
15
     Plaintiffs, and as such, Plaintiffs are entitled to payment of their reasonable
16

17   attorneys’ fees and costs incurred in the prosecution of that matter.

18   15.   Plaintiffs’ fees have not been paid by Defendant, despite the presentation of
19   a fee bill to Defendant by Plaintiffs.
20
                                   PRAYER FOR RELIEF
21
           WHEREFORE, PLAINTIFFS PRAY THAT:
22
     16.   Defendant be ordered to pay Plaintiffs the reasonable attorneys’ fees and
23

24   costs they have incurred in the prosecution of the due process case in the amount of
                                                                                            5
25
      Case 2:20-cv-10427-PA-AS Document 1 Filed 11/13/20 Page 6 of 6 Page ID #:6




 1   $62,284;
 2
     17.   Defendant be ordered to pay reasonable attorneys’ fees and costs to
 3
     Plaintiffs for the preparation, filing, and prosecution of this matter; and
 4
     18.   For all other orders the Court deems proper.
 5
     Dated:       November 13, 2020
 6

 7                                                      By:     /S
                                                                  N Jane DuBovy
 8
                                                                  Mandy Favaloro
 9                                                                A2Z Educational
                                                                  Advocates
10                                                                Attorneys for Petitioner

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                                                             6
25
